Merrick, C. J.
This case is presented by an opposition to an administrator’s account, wherein he had placed the appellee as a creditor for $848 for medical services.
The principal question presented by the case is the plea of prescription of three years.
The services were rendered from 8th of May, 1850, to 6th of June, 1853, the time of the death' of the intestate.
The claim was not noticed at the time of filing the first account in July, 1855.
The second and final account was not filed, until 26th of March, 1859. The opponents maintain that prescription had intervened, and barred the claim between the death of the intestate and the filing of the last account, wherein the claim was acknowledged.
To show an interruption of prescription, the appellee calls our attention to the testimony of the administrator himself. He deposes, that:
“ Dr. Rainer made his claim against the succession of McAlpin, known to witness, who is administrator of the estate, two or three months after McAlpin's death. The claim was not placed on the first tableau, because the account had been given to Mr. Compere, who did not give it to witness in time to put it on the first tableau, and Rainer thought it was already in the hands of the administrator.”
On his cross-examination, he says :
“ The claim of Dr. Rainer was put upon the tableau of witness, as administrator of the estate, because he, Rainer, was entitled to something, and that if too much was allowed, the heirs could oppose the claim. Witness states, that no other medical bill was presented to him but that of Dr. Rainer, and of the physician whom witness, as administrator, had himself employed. Witness, as administrator, has made no written acknowledgment since 1858 of the claim of Dr. Rainer, except by putting it on the rough sketch of a tableau which he kept for Ms own reference as he did with all others. Witness told Dr. Rainer, that he would place his claim on the tableau. Witness has received letters from lawyers and Dr. Rainer, requesting this account to be placed on the tableau. Witness answered none of the letters; but told Dr. Rainer, that he would say nothing of an account which was not in his hands.”
The rough sketch of a tableau, unless communicated to Dr. Rainer or some other person, or filed, could not be considered as the acknowledgment of the debt, and this appears to have been made since 1858.
If it be conceded, (which is a point we do not undertake to decide,) that the administrator can acknowledge a debt in any other form than prespribed by Arts. *618985 and 986 of the Code of Practice, still we do not think that there has been that acknowledgment of the debt required to interrupt prescription. Suppose the administrator promised to place the claim on the tableau of distribution when it was presented to him in 1853, by the creditor, and again when it was acknowledged in 1858, or placed on the tableau filed in 1859, the only times at which it appears there were any conversations concerning this claim, the prescription of three years had run between the supposed acknowledgment in 1853, and tho written acknowledgment in 1858. It appears to us that the plea must be maintained.
It is, therefore, ordered, adjudged and decreed by the court, that the judgment of the lower court be avoided and reversed, so far as it allowed the said Rainer any sum whatever, and that the opposition to tho claim of said Rainer be sustained ; and that said Rainer pay the costs of the appeal, and so much of tho costs of the lower court as are occasioned by the opposition to his said claim against said succession.